ORfiGIildf1L
       lln   tbe   @nftr! $rtstts [.turt              of   felerut   @tufmg
                                          No. 17-587C
                                   (Filed January 31, 2018)
                                  NOT FOR PUBLICATION
                                                                         FILED
******************                                                     JAN 3   I   2OI8

                                                                      U.S. COURT OF
                                           ;                         FEDERAL CLAIMS

JEREMYMARQUISECARTER, *
                                           *
                     Plaintiff,



THE UNITED STATES,

                     Defendant.


****************


                     MEMORANDUM OPINION AND ORDER

WOLSKI, Judge.

       Before the Court is the government's motion to dismiss this action in which
plaintif{ Jeremy Marquise Carter, seeks compensation for his submission of an idea
for increasing productivity at a jailhouse furniture-production shop. Because of Mr.
Carter's status as a pro se plaintiff, the Court liberally construes the allegations in
Mr. Carter's complaint. Hughes u. Roue,449 U.S. 5, 9-10 (1980); Durr u.
Nicholson,400 F.3d 1375, 1380 (Fed. Cir. 2005). For the reasons discussed below,
the Court GRANTS the government's motion to dismiss Mr. Carter's takings,
unjust enrichment, conversion, and unpaid wages claims. But the Court DENIES
the government's motion to dismiss Mr. Carter's breach of contract claim against
the United States.

                                    I.   BACKGROUND
       Mister Carter is currently incarcerated in federal prison in Estill, South
Carolina. Compl. at 9, ECF No. 1. Previously, Mr. Carter was housed at a federal
corrections facility at Coleman, Florida. Id. nn I-2. While at Coleman, Mr. Carter
participated in a work program and became a factory management clerk----overseeing
operations in the prison's furniture factory. Id. ltn 3-1 . According to Mr. Carter, he



                        ?Bl,b 3gl,E u000 tf308 3815
"worked hundreds of hours off the clock" but was promised by supervisors and
prison staff that he would be compensated for those hours. Id. Ufl 3-4. Mister
Carter alleges that he never was paid for those hours. Id. n 5.

       During his time at the Coleman facility, Mr. Carter noticed "a lot of waste" in
the furniture production. Id. nn 6-7. In response, he devised a solution by creating
a "formula" that would streamline production and cut down on waste. Id. fl 8. He
named this "The Green Project." Id. 11 9. In May of 2011, Mr. Carter brought his
Green Project to the attention of Messrs. Tad Schnaufner, Bryan Moon, and James
Moody-who invited him to implement his idea at the Coleman facility. Id. flfl 10,
12. The idea apparently paid off. According to Mr. Carter, the facility "saved more
than $317,000,00 during the first two months of its implementation." Id. 1l 26.
       Considering its success, Mr. Carter sought compensation under the federal
"Ideas for DoIIars Program" for devising and implementing the Green Project. 1d. !f
13. According to Mr. Carter, Messrs. Schnaufner, Moon, and Moody "agreed to
compensate [Mr. Carter] for his Green Project concept under the Ideas for Dollars
Program." Id. n V.l Specifically, they allegedly agreed to pay Mr. Carter one
percent "of aII factory production savings attributed to the initiation of his Green
Project concept under the Ideas for Dollars Program." Id. ll 15.

       Mister Carter never received the compensation he anticipated. He asserts
that Messrs. Schnaufner, Moon, and Moody misled him by promising him
compensation under the Ideas for DoIIars program-but that they never meant to
pay him. Id. n I7. Further, Mr. Carter alleges that they intended not to pay hrm
and then planned to thwart any efforts Mr. Carter made to alert outside agencies
about the Iack of compensation. Id. fl 19. Had it not been for the alleged false
promise to compensate him for his ideas, Mr. Carter says he would not have
disclosed his formula or implemented the Green Project concept. Id. n[[ 2V21,25-27.

      After learning that he would not be compensated under the Ideas for DoIIars
Program, Mr. Carter lodged a claim with Federal Prison Industries and Messrs.
Dan Moore, Dennis Merrion, and Paul Laftd. Id. 1l1l 27-29. According to the
complaint, Messrs. Moore, Merrion, and Laird instructed Mr. Moon to pay Mr.




1 Exactly what, if any, authority Messrs. Schnaufner, Moon, and Moody had to
promise such payments to Mr. Carter is not made clear by the facts alleged in the
complaint or oLher submissions.
Carter per the Ideas for Dollars Program. Id. 1[ 30.2 In response, Messrs.
Schnaufner and Moon chastised Mr. Carter for formally complaining about his lack
of compensation, saying that he was a "snitch" who "could no longer be trusted as a
[factory] clerk." Id. flll 31-33, 35-38. Mister Schnaufner then allegedly ordered Mr.
Carter "to destroy all documents that mention the Green Project and that could
Iater be read by Washington officials." Id. 11 34. Despite the continued use of the
Green Project system, saving "approximately $290,000.00 per month," Mr. Carter
has not been compensated. Id. 1l1l 40-44.

       After lodging a number of other administrative grievances and complaints,
Mr. Carter sought review before the Bureau of Prisons. Carter u. Moon,No. 12-269,
slip op. at 4-5 (M.D. Fla. Mar. 18, 2015), ECF No. 56. Mister Carter also fiIed an
action with the Equal Employment Opportunity Commission (EEOC). Id. at 6.
Later, Mr. Carter took his case to the United States District Court for the Middle
District of Florida. Moon, slip op. at 1. In the district court, Mr. Carter asserted
numerous state and federal claims. 1d. His complaint included discrimination-based
claims, but also the claims alleged here-including that the government breached
its contractual obligation by failing to compensate him for implementing the Green
Project and took his property. Id. at 13. Because Mr. Carter's alleged damages
exceeded $10,000, the district court dismissed his contract and takings claims-finding
that this court has exclusive 'iurisdiction over such cases under the Tucker Act. Id.
at 13-14.
        The district court also dismissed most of Mr. Carter's claims for failure to
state a claim, but found that Mr. Carter had suffrciently pled others. See id. at 24
(Iisting the counts that the district court dismissed). All of the claims were
eventually dismissed because the parties reached a settlernent. Order, Carter u.
Moon,No. 12-269(X{.D.FIa.JuIy27,2015),ECFNo.87. Thesettlementagreement
statcd the parties agreed "to settle and compromise each and every claim of any
kind, whether known or unknown, arising directly or indirectly from the acts or
omissions that gave rise" to the district court case. Motion to Dismiss at Exhibit 2,
t[ 1, (Def.'s Mot.), ECF No. 6. But the agreement seemed to limit its reach by
stating that it was "entered into by all parties for the purpose of compromising
disputed claims under the Federal Tort Claims Act and avoiding the expenses and
risks of further litigation." Id. 11 4. Thus, Mr. Carter argues that the settlement
agreement does not bar him from bringing a suit under the Tucker Act in this court.



2 The exact nature of the oversight role Messrs. Moore, Merrion, and Laird played
is not made clear in the factual allegations put forward in the complaint.
                                          a
Seegenerally Plaintiff 's Response in Opposition to United States' Motion to
Dismiss, (Pl.'s Opp'n), ECF No. 8.

       In addition to his case in the federal district court, Mr. Carter previously fiIed
an action with our court. See generally Complaint, Carter u. United Sloles, No. 15-
627C (Fed. CI. June 18, 2015), ECF No. 1. At the time, however, Mr. Carter's
claims before the federal district court were still pending. After noting that both
cases relied "on the same body of operative facts," our court dismissed his claims for
Iack ofjurisdiction due to the pendency ofthe district court litigation when the case
was frled here. Order, Carter u. United States, 15-627C (Fed. CI.July 13,2016)
(citing United States u. Tohono O'Odham Nation,563 U.S. 307, 317 (2011)), ECF
No. 23. His district court case now being concluded, Mr. Carter again brings his
claims here. He asserts a breach of contract, appropriation of his property without
just compensation, unjust enrichment, conversion, and failure to compensate him
for work done. Compl. llfl 51-55. Mister Carter demands a jury trial and damages
of$500,250. Id. flfl 57-58.
                                  II.   DISCUSSION

       The government maintains that this case must be dismissed under Rules
12&)(1) and (6) of the Rules of the United States Court of Federal Claims (RCFC)
for lack of jurisdiction and failure to state a claim, respectively. Def.'s Mot. at 1.
Regarding a lack of jurisdiction, this Court must dismiss claims that do not fall
within its subject-matter jurisdiction. See RCFC 12(b)(1). "When considering a
motion to dismiss a case for lack of subject-matter jurisdiction, courts will accept as
true all factual allegations the non-movant made and draw all reasonable
inferences in the light most favorable to that party." Stanwych u. United States, I27
Fed. Cl. 308, 311-12 (2016) (citing Scheuer u. Rhodes,416 U.S. 232,236 (1974)). It
is incumbent on the plaintiff to properly invoke the court's jurisdiction by
establishing either a breach of contract by the federal government or identifying "a
money-mandating law which was allegedly violated by the federal government." Id.
at 312 (citing United States u. Mitchell,463 U.S. 206,216-17 (1983)). A plaintiff's
pro se status does not relieve him ofthe obligation to demonstrate jurisdiction by a
preponderance ofthe evidence. See McNutt u. Gen. Motors Acceptance Corp. of Ind.,
298 U.S. 178, 189 (1936) (explaining the plaintiff's responsibility for showing that
the claim falls within the court's jurisdiction); Henhe u. United States,60 F.3d 795,
799 (Fed. Cir. 1995) (noting that a plaintiff's status does not excuse defects in the
complaint); Reynolds u. Army & Air Force Exch. Seru.,846 F.zd 746,748 (Fed. Cir.
1988) (stating that the burden of proof for establishing jurisdiction is by a
preponderance ofthe evidence). While extrinsic evidence generally is not
considered at the motion to dismiss stage of the proceeding, "if subject-matter
jurisdiction turns on contested facts, the trial judge may be authorized to review the
evidence and resolve the dispute." Arbaugh u. Y&H Corp.,546 U.S. 500, 514 (2006).
Thus, to the extent that they become relevant in determining this Court's
jurisdiction, the Court may consider the federal district court's decision and the
settlement agreement.

       Likewise, the plaintiff must present a valid claim on which the Court can
grant relief. See RCFC 12(b)(6). "When considering a motion to dismiss a case for
failure to state a claim upon which relief can be granted pursuant to RuIe 12ft)(6), a
court accepts all well-pled facts as true and draws all reasonable inferences in
plaintiff's favor." Siluer Buchle Mines, Inc. u. United States, ll7 Fed. Cl. 786,79I
(2014) (citing Scheuer,416 U.S. at.236; Hxton u. B & B Plastics, Inc., 291F.3d 1324,
1326 (Fed. Cit.2002); Englewood Terrace Ltd. P'ship u. United States,6I Fed. Cl.
583, 584 (2004)). Granting a motion to dismiss a case for failure to state a claim "is
appropriate when the facts asserted by the claimant do not entitle him to a legal
remedy." Lindsay u. United States,295 F.3d 1252, 1257 (Fed. Cir. 2002). Denial of
the motion is warranted when the complaint presents "sufficient factual matter,
accepted as true, to'state a claim to relief that is plausible on its face."' Ashcroft u.
Iqbal, 556 U.S. 662, 678 (2009) (quoting BeII Atl. Corp. u. Twombly, 550 U.S. 544,
570 (2007)).

   A. Threshold Matters
       1. Defects in the Complaint
       Before proceeding, there are two minor defects in Mr. Carter's complaint.
Neither defect, however, precludes further consideration of this case. First, Mr.
Carter has made a demand for a jury trial. Compl. fl 58. The rules of this court,
however, make no provision for jury trials. See RCFC 38 and 39. Because this
court is an Article I court, the right to a jury trial under the Seventh Amendment
does not apply. Rohland u. United Srores, No. 17-ll75c,2017 WL 4562562, at*2
(Fed. Cl. Oct.72,2017). Indeed, by filing a complaint with this court, a plaintiff
"waives the right to a jury tuiaL" Id. (quoting Arunga u. United States, 465 F. App'x
966, 967 n.2 (2012)). Therefore, Mr. Carter's demand for a jury trial must be
DENIED.
      A further defect in Mr. Carter's complaint is that Mr. Carter names as
defendants several individuals and the Federal Prison Industries corporation. See
Compl. fl 57 (seeking compensation from Federal Prison Industries and from
Messrs. Schnaufner, Moon, Moody, Merrion, Moore, and Laird). This court,
however, only has jurisdiction over claims against the United States. See 28 U.S.C.
$ 1a91(a)(1) ("The United States Court of Federal Claims shall have jurisdiction to
                                          -D-
render judgment upon any claim against the United States . . . ."). Simply put, the
United States is the only proper defendant in an action before this court. Ed,en Isle
Marina, Inc. u. United States, lI3 Fed. Cl. 372,464 n.128 (2013). Even if an
individual defendant is an officer or agent ofthe United States, this court still
cannot adjudicate a claim against that individual. Stephenson u. United States,58
Fed. CI. 186, 190 (2003).3 Thus, the claims Mr. Carter makes against all parties
other than the United States are DISMISSED for lack of iurisdiction.

      2. Exhaustion   of Administratiue Remedies

       The government argues that Mr. Carter's complaint should be dismissed
outright because he failed to exhaust administrative remedies. Def.'s Mot. at 6-7.
Asserting a failure to exhaust per statutory requirements is a challenge to this
court's jurisdiction to hear the claim. Hawpe Constr., Inc. u. United States, 46 Fed.
CI. 571, 576 (2000) (citing McKart u. United States,395 U.S. 185, 193 (1969)); see
olso Def.'s Mot. at 7 (noting that the exhaustion requirement is j urisdictional) .
Thus, the Court "may look beyond the pleadings and'inquire into jurisdictional
facts'to determine whether jurisdiction exists." BRC Lease Co. u. United Srores, 93
Fed. CI.67,71 (2010) (quoting Rocouichu. United Stotes,933 F.2d 991,993 (Fed.
Cir. 1991)); see also Arbaugh,546 U.S. at 514.
      The government asserts that Mr. Carter did not follow the three-tiered
administrative remedy structure of the Prison Litigation Reform Act, 42 U.S.C.
$ 1997e, (PLRA) by first seeking informal resolution, then a formal administrative
remedy request, and finally review by the Bureau of Prisons. Def.'s Mot. at7. It
appears from the district court opinion, however, that the exhaustion requirement
has been met.

        First, Mr. Carter tried to resolve the issues presented here by inquiring with
Mr. Moon about compensation. Moon, slip op. at 2. Aftet that proved unsuccessful,
Mr. Carter filed an "Informal Resolution Form" regarding the denial of compensation.
Id,. at 4. Following that, it appears that Mr. Moon retaliated against Mr. Carter-
necessitating numerous appeals. Id. at 4-5. Finally, Mr. Carter had to appeal to
the Bureau of Prisons to resolve the retaliation issues. Id. at 5. Mister Carter also
filed a complaint with the EEOC. Id. at 6. Given that Mr. Carter did in fact initiate
a claim through the administrate process, the Court concludes that he exhausted
administrative remedies.


3 While private parties may intervene as defendants in cases falling within this
court's bid-protest jurisdiction per 28 U.S.C. $ 1491(b)(5), this is not such a case.

                                          -o-
       The Court also notes that the government did not raise this exhaustion
argument before the district court, although Mr. Carter has asserted nearly the
exact same claims in both courts.4 Because the government did not believe that Mr.
Carter's alleged failure to exhaust administrative remedies precluded the district
court's review, this Court could also fi.nd the exhaustion defense waived. See
Casanoua u. Dubois,304 F.3d 75,77 n.3 (lst Cir. 2002) (explaining how the majority
of circuits read the PLRA's exhaustion requirement as an affirmative defense that
is subject to waiver, estoppel, and equitable tolling); McClure u. Chen,246 F. Supp'
3d 1286, 1291 (E.D. Cal.2017) ("The PLRA exhaustion requirement creates an
affirmative defense, and defendants bear the burden of raising and proving the
absence of exhaustion."). Thus, the Court shall proceed to review the remaining
grounds for dismissing Mr. Carter's complaint'

   B. Breach of Contract Claim
       Mister Carter first asserts that the government reneged on its agreement to
compensate him for his time and effort in devising and implementing the Green
Project. Conpl. !l 51. The government makes two arguments in response' First, it
posits that Mr. Carter's claims are precluded by the terms of the settlement
agreement reached in the district court litigation. Def.'s Mot. at 2. on the merits of
the contract claim, the government argues that "the ideas for dollars program is
nothing more than an illusory promise"-precluding relief for Mr. Carter. Id. at7-9.
Because Mr. Carter asserts the existence of a contract with the United States under
28 U.S.C. S 1a91(a)(1) and because such arguments are not obviously frivolous, the
Court shall proceed to review whether Mr. Carter has stated a claim under RCFC
12(bX6).

       1. Impact of the Prior Settlement

        Before the district court, Mr' Carter and the government entered into a
settlement agreement. See generalfu Def.'s Mot. at Exhibit 2' The agreenent
opened with a provision reciting that the parties "agree to settle and compromise
each and, euery clairn. of any hind, whether known or unknown, arising directly or
indirectly from the acts or omissions" which gave rise to the district court litigation.
Id. fl 1 (emphasis addect). The government argues that the agreement's "each and
every claim ofany kind" language precludes Mr. carter from bringing this case.
Def.;s Mot. at 5. Mister Carter, meanwhile, points to a separate provision of the
settlement asreement which states that, "This settlement is entered into by all

a see Def.,s Mot. at 5 (arguing that the claims Mr. carter asserts here "are the
same as those he asserted" in the district court).

                                           -7   -
parties for the purpose of cornprornising disputed claims under the Federal Tort
Claims Act and avoiding the expenses and risks of further litigation." Def.'s Mot' at
Exhibit 2, 'lJ 4 (emphasis added). Further, Mr. Carter asserts that during
settlement negotiations, he was assured by the government's attorney that the
settlement agreement only applied to Federal Tort claims Act (FTCA) clains before
district court and would not prevent him from bringing claims in this court under
the Tucker Act. Pl.'s Opp'n 111 3-4; PI.'s Sur-Reply fl!l 2-3, ECF No. 11'

       The government replies by contending that the settlement agreement was a
complete and integrated contract precluding parol evidence. Defendant's Reply at
3, ECF No. 9. As for the language appearing to limit the settlement agreement to
FTCA claims, the government goes to great lengths to argue that the whole
agreement itself is much broader-encompassing the Tucker Act claims. Id. at I-3.
Indeed, the government devotes most of its reply brief to support the proposition
that the agreement settled any claim arising out ofthe events surrounding Mr.
Carter's creation ofthe Green Project. See generally id.

       The problem with the government's argument is that the precise effect of a
settlement agreement, as a subset of claim preclusion, is normally a matter for an
RCFC 120)(6) dismissal. see chisolm u. united states,82 Fed. cI. 185, 193 (2008).
The government tries to place this under the ambit ofRCFC 12(bX1)' by arguing
that it is frivolous to contend that the settlement agleement did not cover the
claims Mr. Carter brings here. Def''s Mot. at 4-6. But the Ianguage Mr' Carter
points to in the agreement appears to preserve non-FTCA claims, and thus his
contention is not frivolous. while the interpretation ofa contract is a question of
law, and thus potentially a matter for a motion to dismiss a claim under RCFC
12(bXG), in this case it would require considering matters outside ofthe complaint.
See Euanston Ins. Co. u. Gaddis Corp.,I45 F' Supp' 3d 1140, 1145 (S'D' Fla' 2015)
(,,Generally, courts disfavor resolving issues involving contract interpretation at the
motion to dismiss stage."); Geter u' Galardi S. Enters., Inc.,43 F. Supp' 3d 1322,
 1328 (S.D. Fla. 2014) ("The Court'may not engage in contract interpretation at the
motion to dismiss stage, as these arguments are more appropriate for summary
judgment.," (citation omitted)). The government suggests that judicial notice of the
settlement agreement would be appropriate. Def.'s Mot. at 5 n.1. But more than
mere notice is called for, and the court finds that interpreting this agreement might
entail considering such matters as whether factual allegations associated with
claims dismissed as outside a court's jurisdiction may be considered among the acts
comnlained of in a settled case. As a consequence, the question is more approprrate




                                         -8-
for a summary judgment proceeding.s For now, the settlement-agxeement issue      will
not preclude Mr. Carter's contract claims under the Tucker Act.

      2.   Whether a Contract Existed

       Mister Carter essentially argues that a binding, implied-in-fact contract
formed between him and the United States because of the alleged promise by
Messrs. Schnaufner, Moon, and Moody to compensate him. See Pl.'s Opp'n fl 10
(asserting that the elements of an implied-in-fact contract are met). The
government posits that Mr. Carter's contract claim should be dismissed outright
because the Ideas for Dollars Program is nothing more than an illusory promise.
Def.'s Mot. at 7-9. Under the program, "the decision to award is discretionary." Id.
at 8; see also 28 C.F.R. S 345.72 (providing that "[a]n inmate worker rnay teceive a
cash bonus or cash award" (emphasis added)). Thus, according to the government,
the only promise made to Mr. Carter was to consider giving him an award for a
money-saving idea. Def.'s Mot. at 8.

       The government's illusory promise argument, however, completely misses the
thrust of Mr. carter's allegation. He is not claiming that a binding contract formed
between him and the United States because he submitted something to the Ideas
for Dollars Program. Instead, he alleges that Messrs. Schnaufner, Moon, and
Moody agreed to compensate him for savings attributed to his Green Project idea.
Compl. 'lJ 15. The Ideas for Dollars Program was merely the vehicle by which
Messrs. Schnaufner, Moon, and Moody would purportedly compensate Mr. Carter
for implementing the Green Project. compl. '!i 15. In short, Mr. Carter has claimed
that a contract arose based on the alleged promise of Messrs. schnaufner, Moon,
and Moody. See id.: Pl.'s Opp'n tf 11. Hence, the Court must DENY the



5 While the court could treat the RCFC 12(bX6) motion as a motion for summary
judgment with regard to the proper interpretation ofthe settlement agleement,
       u             "should be exercised with great caution and attention to the
"r..h    "on'o"rsion
parties' procedural rights." 5C CHARLES ALLEN WRIGHT & ARTHUR R. MILLER,
 Fnonnar- PnacrrcE & PROOEDURE s 1366 (3d ed.) [hereinafter wright & MiIIer]; see
 also Easter u. united states,575 F.3d 1332, 1335 (Fed. cir. 2009) ("Before the court
 may convert a motion for judgment on the pleadings into a motion for summary
judgment, the court must ordinarily provide notice of its intention to do so'")'
 without giving both parties notice and opportunity to do more extensive briefrng
 and argument on its proper interpretation, the Court is loath to treat the
 settlement-agreement issue as a motion for summary judgment on these papers.
government's request to dismiss count one of the complaint, see Compl. tl 51, as
there is no basis for determining that the alleged promise was illusory.

       Even though Mr. Carter pleads facts indicating the formation of an
agreement between Messrs. Schnaufner, Moon, and Moody, the Court notes that his
complaint stops short of alleging a plausible implied-in-fact contract binding on the
government. Specifically, Mr. Carter has not pled any facts indicating that Messrs.
Schnaufner, Moon, and Moody had the legal authority to bind the United States.
Providing facts showing that individual promisors had authority to bind the
government is necessary to successfully plead the existence of an implied-in-fact
government contract. See Hanlin u. United Srores, 316 F.3d 1325, 1328 (Fed' Cir.
2003) (explaining how the existence of an implied-in-fact contract requires the
plaintiff to show "'actual authority' on the part of the government's representative
to bind the government in contract").

       But the Court cannot dismiss the claim at this juncture. The government
failed to move to dismiss based on the lack of an element in the formation of a
contract. Even though it appears an element ofa breach-of-contract claim is
missing, the court ordinarily may not dismiss a claim lua sponte under RCFC
12(b)(6) without giving the plaintiff an opportunity to respond. See Arthrocare
Corp. u. Smith & Nephew, Inc., 4OG F.3d 1365, 1369 (Fed. Cir. 2005) (citing Ooless
u. Soboleuitch, gl4 F.2d 428, 43O n.5 (3d Cir. I99O)); AAA Pharmacv, Inc. u' United
 States, 108 Fed. Cl. 32I,329 n.9 (2012) ("[I]n general, sua sponte RuIe 12(b)(6)
dismissals are erroneous ifparties have not been afforded notice that the complaint
insufficiently states a claim and an opportunity to amend the complaint ."); see also
Anaheim Gardens u. IJnited States,444 F.3d 1309, 1315 (Fed. Cir. 2006) (noting
 Ihat sua sponfe dismissal under RCFC 12(b)(6) is appropriate "if it is clear that no
relief could be granted under any set of facts that could be proved consistent with
the allegations").

        Further, Mr. carter is willing to amend his complaint should any defects be
found. see PL,s opp'n fl 12 ("Plaintiff moves this court for leave to frle a First
Amended Complaint to better plead his claims . . . ."). Given the complaint's lack of
an essential element showing the formation of a valid contract, the Court GRANTS
Mr. Carter leave to file an amended complaint. See RCFC 15(a)(2); see also Neitzhe
u. williarns,490 u.s. 319, 329 (1989) (explaining that "a plaintiff with an arguable
claim is ordinarily accorded . . . an opportunity to amend the complaint before the
motion is ruled upon,'). This amended complaint should specifu the positions
Messrs. Schnaufner, Moon, and Moody held and also detail what authority they had
to bind the United States in a contract with Mr. Carter.


                                          10-
   C. Takings Claim
       Mister Carter also asserts that the government's failure to pay him for his
Green Project idea amounts to a taking without just compensation. Compl. tf 52.
While takings claims do fall within this Court's jurisdiction, see 28 U.S.C. $
1a91(aXl), Mr. Carter fails to plead facts suffrcient to state a plausible takings
claim. Successfully establishing a taking requires the plaintiff to show a property
interest that was taken without just compensation. Acceptance Ins. Cos. u. United
 States,583 F.3d 849, 854 (Fed. Cir. 2009).

       As an initial matter, Mr. Carter has not alleged a cognizable property
interest in his Green Project idea. Mister Carter did not patent his idea and protect
it against appropriation by others. Thus, he would not be legally entitled to sole use
and control of his idea. See Bonito Boats, Inc. u. Thunder Craft Boats, Inc.,489U.S.
I4l,152-53 (1989) (explaining how others are free to use unpatented ideas);
Palrnyra Pac. Seafoods, L.L.C. u. United States,561 F.3d 1361, 1364 (Fed. Cir.
2009) ("tTlhe plaintiff must point to a protectable property interest that is asserted
to be the subject of the taking.").

       But even assuming for the purposes of argument that Mr. Carter did possess
some kind ofproperty interest in his Green Project idea, there is nothing in his
complaint suggesting that it was taken from him by the government. At base, the
Takings Clause is meant to prevent the government "from forcing some people alone
to bear public burdens." Arrnstrong u. United States,364 U.S. 40, 49 (1960)
(emphasis added). As the government points out, Mr. Carter was not forced to give
up his idea. Instead, he volunteered it. Def.'s Mot. at 9. And when a plaintiff
voluntarily cedes an interest to the government, no taking occurs. See Norman u.
(Jnited States,429 F.3d 1081, 1088-89 (Fed. Cir. 2005) (finding that a developer's
voluntarily setting aside land for wetlands conservation was not a taking). Thus,
nothing was coercively taken from Mr. Carter. The government's motion to dismrss
count two of the complaint is GRANTED. See Compl. fl 52.

   D. Unjust Enrichment Claim
       Mister Carter's unjust enrichment claim, see Compl. tl 53, is precluded by a
lack ofjurisdiction. An unjust enrichment claim is an equitable claim, based on the
theory of contracts implied-in -law . Copar Pumice Co. u' United States, ll2 Fed. CI.
515, 538 (2013). The Tucker Act, however, does not grant this court jurisdiction
over implied-in-law contracts. Trauma Seru. Grp. u. United States, 104 F.3d 1321,
1324 (Fed. Cir. 199?) (citing Hercules, Inc. u. United States,516 U.S. 417 ' 423
(1996)). Thus, the Tucker Act does not extend our jurisdiction to unjust enrichment
claims. Copar Pumice Co.,ll2 Fed. Cl. at 538. Therefore, Mr. Carter's unjust
                                          - 11-
enrichment claim must be dismissed for lack of jurisdiction under RCFC 12(bX1).
The government's motion to dismiss count three of the complaint is GRANTED.
See Compl. li 53.

   E. Conversion Claim
       Mister Carter also alleges that the government has committed the tort of
conversion by taking his Green Project idea for its own use. Compl. fl 54. The
Tucker Act, however, specifically withholds from this court subject-matter
jurisdiction over cases sounding in tort. 28 U.S.C. S 1a91(aX1). As Mr' Carter's
conversion claim centers on allegedly tortious conduct, this Court lacks authority to
hear the matter. Wahahis u. United States,2IS Ct. CI. 1018, 1018-19 (1978).
Therefore, Mr. Carter's conversion claim must be dismissed for want of jurisdiction
per RCFC 12(b)(1). The government's motion to dismiss count four of the complaint
is GRANTED. See Compl. fl 54.

   F. Unpaid Wages Claim
        Finally, Mr. Carter alleges that he is owed compensation for the time and
work that he performed "off the clock." Compl. !l 55. As the government points out,
however, the major hurdle for this claim is that the district court already
determined that non-payment of wages claims do not apply to prisoners. Moon, slip
 op. at 20; Def.'s Mot. at 11. Hence, even assuming that this Court has jurisdiction
to hear this issue, the court would be unable to render a decision without violating
the doctrine of collateral estoppel.

        The doctrine of collateral estoppel holds "simply that later courts should
honor the first actual decision ofa matter that has been actually litigated." 18
Wright & Miller $ 4416; see also S. Pac. R.R. Co. u. United Stotes, 168 U.S. 1, 49
(1897) (extolling the virtues of securing "peace and repose of society by the
settlement of matters capable ofjudicial determination"). It is especially
appropriate to preclude the same parties from relitigating claims that were
previously decided. See Wright & Miller, supra ("Once the same parties have
litigated the very same issue . . . in the same adversary posture, preclusion prevents
the risk ofthe clearest and most embarrassing inconsistencies and avoids the most
direct dangers of burdening court and adversary with mere repetition." (footnote
omitted)). Generally, collateral estoppel requires that the issue was actually
Iitigated, decided by the tribunal, and necessary for the judgment. /d. SS 4419-21'
      Here, Mr. Carter raised essentially the same claim about non-payment of
compensation for time worked. See Second Amended Complaint at 78, Carter u.
Moon, No. 12-269 (M.D. FIa. Sept' 17 , 2OI3), ECF No. 42. T}re government, in turn,
                                          t2-
responded by arguing that prisoners have no "Iegal entitlement to payment for their
wotk." Moon, slip op. at 20 (citation omitted). The district court then went on to
dismiss Mr. Carter's non-payment claims for two reasons. First, the court explained
that prisoners have no "substantive entitlement to compensation for their labor"
under the Constitution. Id. (quoting Hatt u. MacDougall,773 F.2d 1032, 1035 (gth
Cir. 1985)). Second, the court noted that prisoners are not covered by the Fair
Labor Standards Act. Id. (crting Tourscher u. McCullough, 184 F.3d 236,243 (3d
Cir. 1999)).
        Given the district court's decision, it appears that all three elements of
collateral estoppel are met. The issue was raised by Mr. Carter and actually
Iitigated. The district court then decided that Mr. Carter had no legal basis to rarse
non-payment claims. And, the district court's decision was necessary in rendering
its judgment that the non-payment claims needed to be dismissed. The principles of
collateral estoppel, thercfore, militate in favor of declining to consider Mr. Carter's
non-payment claim. As such, the Court dismisses that claim. The government's
motion to dismiss count five of the complaint is GRANTED. See Compl. !f 55.

                                III.   CONCLUSION

       AII claims against private defendants are DISMISSED for want of
jurisdiction. Mister Carter's demand for a jury trial is DEMED. See Compl. li 58.
The government's motion to dismiss the complaint is GRANTED with regard to
counts two, three, four, and five, see id. 1l1l 52-55, but the motion is DENIED as to
count one, see id. n 51. The Court GRANTS Mr. Carter's request for leave to file an
amended complaint to cure the defects noted in this opinion regarding his contract
claim. See Pl.'s Opp'n fl 12. Mister Carter shall have until Monday, March 5,
2018, to file his amended complaint.


IT IS SO ORDERED.




                                          13-